Citation Nr: 1517256	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO. 13-03 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, claimed as ringing in the ears.

3. Entitlement to service connection for bilateral knee condition, claimed as knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, tinnitus, and bilateral knee condition.

In June 2013, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Hartford, Connecticut. A transcript of the hearing has been associated with the claims file. The undersigned Veterans Law Judge agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the record with additional evidence or argument. To date, however, no such evidence or argument has been submitted.


FINDINGS OF FACT

1. Hearing loss was not shown in service or for many years thereafter and the weight of the evidence is against a finding that the Veteran's current hearing loss is related to service.

2. Tinnitus was not shown in service or for many years thereafter and the weight of the evidence is against a finding that the Veteran's current tinnitus is related to service.

3. The Veteran's bilateral knee condition was not shown in service or for many years thereafter and the weight of the evidence is against a finding that the Veteran's current bilateral knee condition is related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus, claimed as ringing in the ears have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

3. The criteria for service connection for bilateral knee condition, claimed as knees have not been met. 38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by the letter sent to the Veteran in March 2011. This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence. The Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist a veteran in the development of the claim. This duty includes assisting the veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the Veteran's service treatment records (STRs), as well as VA treatment records, service records, and private treatment records. The Veteran was afforded a VA examination for hearing loss and tinnitus in September 2011. The examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Veteran has not been afforded a VA examination for the claimed bilateral knee condition. VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. Id. at 83. There must, however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Here, there existed insufficient evidence of a nexus to service for the bilateral knee condition. There exists, moreover, sufficient evidence to make a decision on the claims.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d) (2014). 

But if chronicity of disease or injury in service is not shown, or if it is legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim. 38 C.F.R. § 3.303(b). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service. See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms. Continuity of symptomatology may only be used to establish this required linkage between the current condition and service if the condition is one of those explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), which include organic diseases of the nervous system (e.g., sensorineural hearing loss). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Accordingly, service connection may be established either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available, or under 38 C.F.R. § 3.310(a) and (b) and Allen, 7 Vet. App. 439, 448 (1995), by alternatively showing the condition claimed is secondarily related to service, meaning either caused or permanently worsened by a service-connected disability. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine whether the evidence is "credible", or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible). Only if the evidence is both competent and credible does it ultimately have probative value. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted). The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F. 3d at 1377 (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Alternatively, laypersons have been found not competent in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 601 F.3d at 1278 (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension lacked sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Hearing loss, as an organic disease of the nervous system, is listed as a chronic condition under 38 C.F.R. § 3.309(a). In addition, hearing loss may be presumed to have been incurred in active service if it becomes manifest to a degree of 10 percent or more within one year of discharge from active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Bilateral Hearing Loss 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz). See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. As discussed below, the record clearly demonstrates that the Veteran currently has impaired hearing.

The Veteran's May 2011 statement asserts that he experienced acoustic trauma in service from firing the various weapons without suitable hearing protection. He reported no hearing problems while still in service. 

The Veteran received a VA examination in September 2011. His test results are as follow:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
RIGHT
30
25
35
50
65
LEFT
40
45
50
50
65

The Veteran clearly has a current disability, satisfying the first requirement for service connection. In the resulting opinion, the audiologist indicated that she had reviewed the claims file. She noted that hearing test at military separation indicated normal hearing thresholds. Therefore, she concluded, it was less likely than not that the Veteran's hearing loss was related to military noise exposure. 

It was the Veteran's contention that this noise that he was exposed to during service had caused his bilateral hearing loss. 

The Veteran reported noise exposure during service, but his September 1965 separation report of medical examination (RME) revealed his hearing to be within normal limits. According to his testimony at the June 2013 hearing, the Veteran first complained of hearing problems in 1974, though there was no diagnosis at that time. A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Regarding the Veteran's contention that his current hearing loss is related to service, there exists no supporting opinion of record. The September 2011 VA audiologist specifically found that it was less likely than not that the Veteran's hearing loss was related to military noise exposure. She also provided a specific rationale for this opinion, indicating that the Veteran's hearing was normal at separation and that no decline was noted until much later. The Veteran's self-assessment is consistent with the audiologist conclusions: in his June 1962 report of medical history (RMH) at induction he rated his health as "good", while he rated his health as "excellent" in his September 1965 separation RMH. The Board finds that the VA examiner's rationale makes the opinion sufficiently probative in relation to determining whether a nexus is present between current hearing loss and noise exposure in service. See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

As the September 2011 VA examiner reviewed the claims file, and as her opinion is supported by a specific rationale, (i.e. the lack of any hearing loss shown in service along with the lack manifestation until more than 40 years after service), the Board attaches significant probative value to it.

The Veteran does not possess any medical training, expertise, or experience. Accordingly, the Board does not attach any significant probative weight to his assertion that his current hearing loss is related to noise exposure in service. See Jandreau, 492 F. 3d at 1377.

In sum, as there are no other opinions of record addressing the likely etiology of the current hearing loss, the weight of the evidence is against a finding that it is related to noise exposure in service. Accordingly, as hearing loss was not shown in service or the first post-service year and is not shown to be related to service, there is no basis for an award of service connection on a direct or presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309. The preponderance of the evidence is against this claim and it must be denied. Gilbert, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Veteran is competent to report that he currently experiences ringing in his ears, i.e., tinnitus.

The Veteran's May 2011 statement asserts that he experienced acoustic trauma in service from firing the various weapons without suitable hearing protection. He reported no hearing problems while still in service. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The record clearly demonstrates that the Veteran currently has tinnitus.

The Veteran received a VA examination in September 2011. In the resulting opinion, the audiologist indicated that she had reviewed the claims file. She noted that hearing test at military separation indicated normal hearing thresholds. She found that the separation audiological evaluation revealed normal hearing and no evidence of tinnitus during service. Therefore, she concluded, it was less likely than not that the Veteran's hearing loss was related to military noise exposure. 

It was the Veteran's contention that this acoustic trauma that he was exposed to during service had caused his reoccurring tinnitus. 

Although the Veteran has affirmatively reported noise exposure during service, there exists no evidence in the record of any in -service complaints of tinnitus. The Veteran's March 2011 VA Form 21-526 makes clear that his tinnitus began 20 years earlier, i.e., 1991. According to his testimony at the June 2013 hearing, the Veteran first complained of tinnitus in 1974. Whether the Veteran's tinnitus began in 1974 as he testified or in 1991 as he asserted on his March 2011 VA Form 21-526, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service. See Maxson, 230 F.3d at 1333. 

Regarding the Veteran's contention that his current tinnitus is related to service, there exists no supporting opinion of record. The September 2011 VA audiologist specifically found that it was less likely than not that the Veteran's tinnitus was related to military noise exposure. She also provided a specific rationale for this opinion, indicating that the Veteran's hearing was normal at separation and that no decline was noted until much later. The Veteran's self-assessment is consistent with the audiologist conclusions: in his June 1962 RMH at induction he rated his health as "good", while he rated his health as "excellent" in his September 1965 separation RMH. The Board finds that the VA examiner's rationale makes the opinion sufficiently probative in relation to determining whether a nexus is present between current tinnitus and noise exposure in service. See, e.g., Monzingo, 26 Vet. App. at 105-06.

The Veteran does not possess any medical training, expertise, or experience. Accordingly, the Board does not attach any significant probative weight to his assertion that his current tinnitus is related to noise exposure in service. See Jandreau, 492 F. 3d at 1377.

In sum, as there are no other opinions of record addressing the likely etiology of the current tinnitus, the weight of the evidence is against a finding that it is related to noise exposure in service. Accordingly, as tinnitus was not shown in service or the first post-service year and is not shown to be related to service, there is no basis for an award of service connection on a direct or presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309. The preponderance of the evidence is against this claim and it must be denied. Gilbert, 1 Vet. App. 49, 55 (1990).


Bilateral knee condition

The Veteran has a March 2011 diagnosis of patellofemoral and medial compartment osteoarthritis of the right knee and documents a similar left knee condition, which is adequate to establish a current bilateral knee condition. However, it is the second and third elements of service connection (i.e., relevant disease or injury in service and a correlation or "nexus" between the disease or injury in service and the current disability) that are deficient and, therefore, reasons to deny his claim. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In regards to the second element of service connection, evidence of in-service incurrence or aggravation of a relevant disease or injury, the STRs show neither findings nor diagnoses regarding the knees. According to the Veteran's February 2011 private treatment record, he denied any known injury or trauma with twisting motion. More important, the Veteran's STRS record no knee problems whatsoever. Finally, the Veteran rated his health as "excellent" on his September 1965 separation RMH.

There is no clinical evidence documenting symptomatology for the Veteran's bilateral knee condition continuously from separation from service to the present to otherwise establish this required nexus. The Veteran's March 2011 VA Form 21-526 makes clear that his knee problems began in February 2011. In short, then, the Veteran reported no bilateral knee symptoms until more than 45 years after leaving the service. A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service. See Maxson, 230 F.3d at 1333. 

Regarding the Veteran's contention that his current bilateral knee condition is related to service, there exists no supporting opinion of record. The Veteran does not possess any medical training, expertise, or experience. Accordingly, the Board does not attach any significant probative weight to his assertion that his current tinnitus is related to noise exposure in service. See Jandreau, 492 F. 3d at 1377.

In sum, as there are no opinions of record addressing the likely etiology of the current bilateral knee condition, the weight of the evidence is against a finding that it is related to noise exposure in service. Accordingly, as a bilateral knee condition was not shown in service or the first post-service year and is not shown to be related to service, there is no basis for an award of service connection on a direct or presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309. The preponderance of the evidence is against this claim and it must be denied. Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus, claimed as ringing in the ears is denied.

Entitlement to service connection for bilateral knee condition, claimed as knees is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


